Citation Nr: 18100024
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 15-10 577A
DATE:	
ISSUES DECIDED:	0	ISSUES REMANDED:	3
 
REMANDED ISSUES
Entitlement to service connection for a left leg disability, entitlement to service connection for a left ankle disability, and entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and major depressive disorder, are remanded for additional development.
The Veteran served on active duty for training from May 1964 to November 1964.
In November 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.
As reflected by the title page, the Board is expanding the scope of the claim to encompass any mental health disorder raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).
 
The matters are REMANDED for the following action:
1.  Obtain the Veterans complete service personnel and treatment records, to include all documents pertaining to his period of active duty for training and his service in the Puerto Rico National Guard.  Information about active duty for training and inactive duty for training dates should be sought.  If necessary, a request should be made to the Defense Finance and Accounting Service (DFAS) for pay records to verify service.  Document all requests for information as well as all responses in the claims file.
2.  Obtain all military mental health and hospitalization records for the Veteran.  It is noted that an October 24, 1964 service treatment record (the day after his separation examination) indicates the Veteran was being sent for a psychiatry consultation.  The next note, dated November 3, 1964, is hard to read but does appear to note something about schizophrenia.  Document all requests for information as well as all responses in the claims file.
3.  Ask the Veteran to submit or authorize VA to obtain the medical records of any medical provider who treated him for his mental health disability or any disability involving his left leg or ankle.  Document all requests for information as well as all responses in the claims file.
4.  Obtain the Veterans VA treatment records for the period from September 2012 to the Present.  In addition, obtain all VA medical records, electronic or paper, from the Mayaguez, Puerto Rico VA Medical Center and associated outpatient clinics from separation from service to January 2011.  The agency of original jurisdiction is specifically directed to request not only electronic notes, but to contact the appropriate custodian to ascertain whether there are paper records from the Mayaguez VA Medical Center that relate to the Veteran.  Document all requests for information as well as all responses in the claims file.
5.  After records development is completed, the Veteran should be afforded a VA examination to determine the nature of any left leg or ankle disability and to obtain an opinion as to whether such is possibly related to service.  The claim file should be made available to the examiner.  All necessary tests should be conducted and the results reported.
The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It is noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the left leg or ankle arose during service or is otherwise related to service, to include a fall from bleachers while attending a training class and/or treatment in September 1964 for a thigh muscle injury after running.  A rationale for all opinions expressed should be provided.
6.  After records development is completed, the Veteran should be afforded a VA mental health examination to determine the nature of any mental health disability to include major depressive disorder and bipolar disorder, and to obtain an opinion as to whether such is possibly related to service.  The claim file should be made available to the examiner.  All necessary tests should be conducted and the results reported.
The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It is noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current mental health disability arose during service or is otherwise related to service.  A rationale for all opinions expressed should be provided.
The examiner is asked to specifically comment on the Veterans assertion that his mental health symptoms arose after he fell from the bleachers in active duty and from prejudice of other soldiers against his Hispanic ancestry.  The examiner is also asked to address the significance of the October 1964 report of medical history in which the Veteran endorsed nervous trouble, the October 24, 1964 service treatment record indicating the Veteran was being sent for a psychiatry consultation, and the November 3, 1964 treatment note that appears to note something about schizophrenia, as well as any other relevant records obtained as a result of this remand.




  
(CONTINUED ON NEXT PAGE)
7.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel

